                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISON

 In Re:

 Namaia McDuffy (a.k.a. Weathers)                           Chapter 7
       Debtor                                               Case No. 18-21727
 ______________________/                                    Judge: Daniel S. Opperman


      ORDER ON COMPELLING COMPLIANCE WITH 11 U.S.C. §547(b)
            AND THE TURN OVER OF PREFERENCE FUNDS


 This matter being before the Court on a Motion to Compel Compliance with 11 U.S.C.
 §547 (b) and,

 The Court noting from the records and files in this case that Debtor Namaia McDuffy, by
 and through their attorney, Robert Shelton PLC., has caused said Motion to Compel, and
 the Court having issued a ruling on the matter, wherefore;

 IT IS HEREBY ORDERED, the creditor Wanigas Credit Union is to turn over the
 remaining preference funds in the amount of $702.42 to the Debtor through their
 attorney, Robert Shelton, PLC.

 IT IS FURTHER ORDERED that these funds must be turned over within thirty-five
 (35) days from the entry of this order.
 Signed on May 10, 2019




18-21727-dob     Doc 36    Filed 05/10/19     Entered 05/10/19 10:53:54      Page 1 of 1
